UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7183


ANTHONY JESUS SANDERS,

                Plaintiff - Appellant,
          v.

STATE OF VIRGINIA; CHRISTOPHER W. HUTTON, Judge; JOHN F.
HAUGH, Commonwealth’s Attorney; PAUL F. FERRARA, System
Director; SHELLY S. SMITH, Forensic Scientist; MIRIAM S.
VANTY, Virginia Department of Correction,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00400-CMH-TRJ)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jesus Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Jesus    Sanders   appeals   the   district     court’s

order denying relief without prejudice on his action filed under

42 U.S.C. § 1983 (2006).          We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.         Sanders v. Virginia, No. 1:12-cv-

00400-CMH-TRJ (E.D. Va. filed June 19, 2012; entered June 20,

2012).     We dispense with oral argument because the facts and

legal    contentions   are     adequately   presented     in   the    materials

before   the   court   and     argument   would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      2